Citation Nr: 1132323	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-21 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board previously remanded this matter for further development in January 2011.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At her March 2011 VA examination, the Veteran reported that she sustained an in-service fall while lifting boxes, causing trauma to her low back.  Additionally, she indicates that she was treated for this injury during service and continued to experience low back symptoms since separation.  

Pursuant to the January 2011 Board remand instructions, the Veteran was afforded a March 2011 VA examination.  Although the VA examiner provided the requested opinion, this opinion does not reflect adequate consideration of the Veteran's competent account of symptomatology, to include onset and continuity.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The examination opinion appears to rely largely, if not entirely, on the absence of medical records and current examination findings to support the provided opinion.  While these are factors to be considered, an examiner must also consider and adequately address a Veteran's competent account of in-service injury/symptomatology and continuous post-service symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the service treatment records to provide a negative opinion); see also Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the absence of medical records alone does not establish that a disability did not occur, as all evidence of record, to include "the availability of medical records," must be considered).  As the March 2011 examination report does not reflect adequate consideration of pertinent evidence, other than medical records and current examination findings, the Board is without discretion and must remand the Veteran's claims again for a supplemental medical opinion.  

In the Board's January 2011 remand, the RO was instructed to obtain all relevant low back treatment records "generated prior to January 2008," and the record confirms record dated as early as October 2004 were associated with the claims folder.  Nonetheless, the March 2011 VA examiner refers to VA treatment records dated in February 1999 and these records have not been associated with the claims folder.  This suggests relevant treatment records dated prior to October 2004 are still outstanding.  Moreover, the Veteran likely continues to receive relevant VA treatment, and no records generated since January 2011 have been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason as well, the Board has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should again notify the Veteran that she may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed her low back symptomatology, to include pain, stiffness and continuity since separation.  She should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's back condition, dated (I) prior to October 2004, to include the February 1999 VA treatment record referenced in the March 2011 VA examination report, and (II) since January 2011.  Any negative response should be in writing, and associated with the claims folder.

3.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, the RO should send the Veteran's claims folder to the examiner who conducted the March 2011 examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  

In providing the requested opinion, the examiner must accept the Veteran's account of in-service low back trauma, which the Board finds has been corroborated by competent lay evidence.  The examiner must also acknowledge and discuss the Veteran's account of continuous back symptoms since separations.  Thereafter, in light of the Veteran's competent report of having back problems since service, regardless of the absence of contemporaneous medical documentation of an in-service low back injury, state whether it is at least as likely as not that the Veteran has a back disability that is related to or had its onset in-service.  In doing so, the examiner should discuss the Veteran's current diagnosis in light of her reported history.  A complete rationale for all opinions reached should be set forth in a legible report.

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

